                                                     21-MJ-3537-LOUIS
         Case 1:21-mj-03537-LFL Document 1 Entered on FLSD Docket 08/05/2021 Page 1 of 6
AO 91 (Rev. 11/11) Criminal Complaint


           KS

  Aug 5, 2021                                                   for the
                                                      Eastern District of Virginia                        AUG - 2 2021
             MIAMI

                                                                                         CLERK, U.S. DISTRICT C
                                                                                                                  O URT
                                                                                                     FO�l�K�.�VAL__�•
                 United States of America                          )             UNDERSE�:---�N�O�R�
                               V.                                  )
                                                                   )             Case No. 4:2 lmj    �3
   YEISON ANDRES RODRIGUEZ MONTANO                                 )
                                                                   )
                            Defendant(s)                           )

                                                     CRIMINAL COMPLAINT

        I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

             On or about the date(s) of July 26, 2021 in the Eastern District of Virginia, the defendant(s) violated:

                      Code Section(s)                                          Offense Description(s)
          46 U.S.C. § 70503                Manufacture, Distribution, or Possession of more than 5 kilograms of Cocaine on a Vessel




        This criminal complaint is based on these facts: Please see attached Affidavit.

        [:8J Continued on the attached sheet.


        READ AND APPROVED:

                    /s/
        Eric M. Hurt,
        Assistant United States Attorney




                                                                                   Gaelan Doskey, Special Agent, HSI
                                                                                             Printed name and title




Sworn to before me and signed in my presence.


Date:                August 2, 2021


City and state: Norfolk, Virginia                                          Douglas E. Miller, United States Magistrate Judge
                                                                                             Printed name and title
                                                                                   A TRUE COPY, TESTE:
                                                                                CLERK, US. DISTRICT COURT

                                                                                 BY a ,       A:»la
                                                                                           DEPUTY CLERK
                                                                                                               4/
Case 1:21-mj-03537-LFL Document 1 Entered on FLSD Docket 08/05/2021 Page 2 of 6
Case 1:21-mj-03537-LFL Document 1 Entered on FLSD Docket 08/05/2021 Page 3 of 6
Case 1:21-mj-03537-LFL Document 1 Entered on FLSD Docket 08/05/2021 Page 4 of 6
Case 1:21-mj-03537-LFL Document 1 Entered on FLSD Docket 08/05/2021 Page 5 of 6
Case 1:21-mj-03537-LFL Document 1 Entered on FLSD Docket 08/05/2021 Page 6 of 6
